Exhibit 10.44
(ERT LOGO) [c19244c1924401.gif]
MANAGEMENT EMPLOYMENT AGREEMENT
The following agreement (hereinafter known as “Agreement”) is hereby entered
into between Jeffrey S. Litwin (hereinafter known as “Employee”) and
eResearchTechnology, Inc. (together with its affiliated corporations hereinafter
known as the “Company”) and having its principal offices at 1818 Market Street,
Philadelphia PA 19103.

1.   DUTIES AND RESPONSIBILITIES

Employee agrees to hold the position of President and Chief Executive Officer
and shall be directly responsible to the Board of Directors.

2.   BEST EFFORTS

Employee agrees to devote his best efforts to his employment with the Company,
on a full-time (no less than 40 hours/week) basis. He/She further agrees not to
use the facilities, personnel or property of the Company for private business
benefit.

3.   ETHICAL CONDUCT

Employee will conduct himself in a professional and ethical manner at all times
and will comply with all Company policies as well as all State and Federal
regulations and laws as they may apply to the services, products, and business
of the Company.

4.   TERM OF THE AGREEMENT

This Agreement will be effective upon full execution and will continue year to
year unless terminated.

5.   COMPENSATION

  a.   Salary shall be $550,000 per year (pro rated for any partial year)
payable in equal installments as per the Company’s payroll policy. Salary shall
be considered on an annual basis and adjusted based on performance.

  b.   Benefits shall be the standard benefits of the Company, as they shall
exist from time to time, and will include a car allowance of $1,000 per month.

 

 



--------------------------------------------------------------------------------



 



  c.   This position qualifies for the Executive Bonus Plan of the Company.
Effective as of May 1, 2011, the Employee’s bonus target will be 75% of his base
salary for the period commencing May 1, 2011 based on Board approved objectives
for the year. The Employee shall remain eligible for a bonus target of 50% of
his base salary for the period from January 1, 2011 through April 30, 2011 based
on Board approved objectives for the year. The Employee will also be eligible to
participate in the Executive Bonus Plan each year after 2011 for the life of the
Agreement at a level to be determined by the Compensation Committee of the
Company’s Board of Directors.

  d.   Employee shall also be granted an equity award with an aggregate value of
$187,333 as of the close of business on the first business day (the “Grant
Date”) after public release of the results of operations of the Company for the
quarter ended March 31, 2011, pursuant to the Company’s Amended and Restated
2003 Equity Incentive Plan (the “Plan”), of which $93,666.50 shall be in the
form of stock options and $93,666.50 shall be in the form of restricted stock.
The number of shares which shall be the subject of stock options shall be
calculated by dividing $93,666.50 by the fair value of each such option,
calculated using the Black Scholes formula and assumptions discussed with and
reviewed by the Company’s Board as of the close of business on the Grant Date,
such options to be incentive options to the extent possible, have a 10-year life
and vest in four equal annual installments beginning on the first anniversary of
the Grant Date. The number of shares of restricted stock to be awarded to
Employee on the Grant Date shall be determined by dividing $93,666.50 by the
closing price of the Company’s common stock on the Grant Date, with the
restrictions on such restricted stock to lapse in four equal annual installments
beginning on the first anniversary of the Grant Date

6.   NON-DISCLOSURE

Employee acknowledges that employment with the Company requires him/her to have
access to confidential information and material belonging to the Company,
including customer lists, contracts, proposals, operating procedures, trade
secrets and business methods and systems, which have been developed at great
expense by the Company and which Employee recognizes to be unique assets of the
Company’s business. Upon termination of employment for any reason, Employee
agrees to return to the Company any such confidential information and material
in his possession with no copies thereof retained. Employee further agrees,
whether during employment with the Company or any time after the termination
thereof (regardless of the reason for such termination), he will not disclose
nor use in any manner, any confidential or proprietary material relating to the
business, operations, or prospects of the Company except as authorized in
writing by the Company or required during the performance of his duties.

 

2



--------------------------------------------------------------------------------



 



7.   BUSINESS INTERFERENCE; NONCOMPETITION

  a.   During employment with the Company and for a period of one year (the
“Restrictive Period”) thereafter (regardless of the reason for termination)
Employee agrees he/she will not, directly or indirectly, in any way for his own
account, as employee, stockholder, partner, or otherwise, or for the account of
any other person, corporation, or entity: (i) request or cause any of the
Company’s suppliers, customers or vendors to cancel or terminate any existing or
continuing business relationship with the Company; (ii) solicit, entice,
persuade, induce, request or otherwise cause any employee, officer or agent of
the Company to refrain from rendering services to the Company or to terminate
his relationship, contractual or otherwise, with the Company; or (iii) induce or
attempt to influence any customer or vendor to cease or refrain from doing
business or to decline to do business with the Company or any of its affiliated
distributors or vendors.

  b.   The Employee agrees that, during the Restrictive Period, the Employee
will not, directly or indirectly, accept employment with, provide services to or
consult with, or establish or acquire any interest in, any business, firm,
person, partnership, corporation or other entity which engages in any business
or activity that is the same as or competitive with the business conducted by
the Company in any state of the United States of America and in any foreign
country in which any customer to whom the Company is providing services or
technology is located.

8.   FORFEITURE FOR BREACH; INJUNCTIVE RELIEF.

  a.   Any breach of the covenants made in Sections 6 and 7 hereof shall result
in the forfeiture of the Employee’s right to any and all payments which may be
required to be made under this Agreement following such breach and shall relieve
the Company of any obligation to make such payments.

  b.   The Employee acknowledges that his compliance with the covenants in
Sections 6 and 7 hereof is necessary to protect the good will and other
proprietary interests of the Company and that, in the event of any violation by
the Employee of the provisions of Section 6 or 7 hereof, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages. Accordingly, the Employee agrees that, in the event of
such violation or threatened violation by the Employee, the Company shall be
entitled to an injunction before trial from any court of competent jurisdiction
as a matter of course and upon the posting of not more than a nominal bond in
addition to all such other legal and equitable remedies as may be available to
the Company.

  c.   The rights and remedies of the Company as provided in this Section 8
shall be cumulative and concurrent and may be pursued separately, successively
or together against Employee, at the sole discretion of the Company, and may be
exercised as often as occasion therefor shall arise. The failure to exercise any
right or remedy shall in no event be construed as a waiver or release thereof.

  d.   The Employee agrees to reimburse the Company for any expenses incurred by
it in enforcing the provisions of Sections 6 and 7 hereof if the Company
prevails in that enforcement.

 

3



--------------------------------------------------------------------------------



 



9.   INVENTIONS

Employee agrees to promptly disclose to the Company each discovery, improvement,
or invention conceived, made, or reduced to practice (whether during working
hours or otherwise) during the term of employment. Employee agrees to grant to
the Company the entire interest in all of such discoveries, improvements, and
inventions and to sign all patent/copyright applications or other documents
needed to implement the provisions of this paragraph without additional
consideration. Employee further agrees that all works of authorship subject to
statutory copyright protection developed jointly or solely, while employed,
shall be considered a work made for hire and any copyright thereon shall belong
to the Company. Any invention, discovery or improvement conceived, made or
disclosed during the one year period following the termination of employment
with the Company shall be deemed to have been made, conceived or discovered
during employment with the Company.
Employee acknowledges any discoveries, improvements and other inventions made
prior to the date of initial employment with the Company or the date hereof,
which have not been filed in the United States Patent Office, are attached on
Exhibit A, which shall be executed by both the Employee and the Company.

10.   NO CURRENT CONFLICT

Employee hereby assures the Company that he is not currently restricted by any
existing employment or non-compete agreement that would conflict with the terms
of this Agreement.

11.   TERM; TERMINATION AND TERMINATION BENEFITS

  a.   Employment is “at will” which means that either the Company or Employee
may terminate at any time, with or without cause or good reason, upon written
notice given at least 30 days prior to termination.

  b.   This Agreement shall terminate upon the death of the Employee. In
addition, if, as a result of a mental or physical condition which, in the
reasonable opinion of a medical doctor selected by the Company’s Board of
Directors, can be expected to be permanent or to be of an indefinite duration
and which renders the Employee unable to carry out the job responsibilities held
by, or the tasks assigned to, the Employee immediately prior to the time the
disabling condition was incurred, or which entitles the Employee to receive
disability payments under any long-term disability insurance policy which covers
the Employee for which the premiums are reimbursed by the Company (a
“Disability”), the Employee shall have been absent from his duties hereunder on
a full-time basis for 120 consecutive days, or 180 days during any twelve month
period, and within thirty (30) days after written notice (which may occur before
or after the end of such 120 or 180 day period) by the Company to Employee of
the Company’s intent to terminate the Employee’s employment by reason of such
Disability, the Employee shall not have returned to the performance of his
duties hereunder, the Employee’s employment hereunder shall, without further
notice, terminate at the end of said thirty-day notice.

 

4



--------------------------------------------------------------------------------



 



  c.   The Company may also terminate the Employee’s employment under this
Agreement for Cause. For purposes of this Agreement the Company shall have
“Cause” to terminate the Employee’s employment if the Employee, in the
reasonable judgment of the Company, (i) fails to perform any reasonable
directive of the Company that may be given from time to time for the conduct of
the Company’s business; (ii) materially breaches any of his commitments, duties
or obligations under this Agreement; (iii) embezzles or converts to his own use
any funds of the Company or any business opportunity of the Company;
(iv) destroys or converts to his own use any property of the Company, without
the Company’s consent; (v) is convicted of, or indicted for, or enters a guilty
plea or plea of no contest with respect to, a felony; (vi) is adjudicated an
incompetent or (vii) violates any federal, state, local or other law applicable
to the business of the Company or engages in any conduct which, in the
reasonable judgment of the Company, is injurious to the business or interests of
the Company. The Company must give the Employee written notice of the Employee’s
breach under sections 11.c.(i.), 11.c.(ii) and 11.c.(vii) and an opportunity to
cure within fifteen (15) days of such written notice. If the Employee fails to
cure, the Company may terminate the Employee for Cause and shall give notice of
termination to the Employee as required under Section 11.a.

  d.   Upon any termination of this Agreement, the Company shall have no further
obligation to Employee other than for annual salary and bonus earned through the
date of termination, and no severance pay or other benefits of any kind shall be
payable; provided, however, that in the event the Company terminates this
Agreement as a result of the death or Disability of the Employee or other than
for Cause, the Company shall provide to the Employee (i) severance equal to 100%
of his then-current annual salary and applicable prorated bonus, based on 100%
performance, payable in one lump sum in accordance with the Company’s policy and
(ii) continuation of Benefits (as hereafter defined), subject to applicable
benefit plan provisions, for twelve months.

  e.   Notwithstanding any contrary provision contained in this Agreement, upon
the first occurrence of a Trigger Event (as hereafter defined), the Employee
shall be entitled to receive (i) severance equal to 150% of his then current
annual salary and applicable bonus (calculated assuming 100% achievement and pro
rated based on the number of days elapsed during the year prior to the date on
which the termination of employment occurred), payable in one lump sum
(ii) continuation of Benefits (as hereafter defined), subject to applicable
benefit plan provisions, for eighteen months (or, if earlier, until such time as
Employee shall have obtained new employment with benefits substantially
comparable to the Benefits); and (iii) accelerated vesting of all stock options,
such that all stock options held by Employee immediately prior to the date of
Change of Control (as hereafter defined) shall become exercisable in full as of
the date of the Change of Control. In addition, upon the first occurrence of a
Trigger Event, any restrictions with respect to any restricted stock or
restricted stock units granted to the Employee under the Company’s equity
incentive plans shall lapse and any conditions applicable to any long-term
performance award or performance shares granted to the Employee under such plans
shall be terminated.

 

5



--------------------------------------------------------------------------------



 



The term “Benefits” as utilized in this Section 11, shall mean standard health,
dental and vision benefits through COBRA continuation if elected, all of which
are subject to any applicable premium co-pay, and car allowance.
The term “Trigger Event” as utilized in this Section 11 shall mean the
occurrence of a Change of Control (as hereafter defined) in connection with or
after which either (i) the Employee is terminated other than for Cause within
12 months after the occurrence of the Change of Control or (ii) the Employee
resigns his employment within six months after the Change of Control because
neither the Company nor the other party to the Change of Control (the “Buyer”)
offers the Employee a position with comparable responsibilities, authority,
location and compensation or either reduces the responsibilities, authority or
compensation for such position or changes its location within such six-month
period.
The term “Change of Control,” as utilized herein, shall mean a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the Company’s assets, in each case within the meaning of
Treasury Regulation §1.409A-3(i)(5). The foregoing generally includes:

  (i)   the acquisition of stock of the Company by any person or persons acting
as a group that results in such person or group holding more than 50% of the
stock of the Company by market value or voting power;

  (ii)   the acquisition of stock of the Company by any person or persons acting
as a group within any 12-month period representing at least 30% of the voting
power of the Company’s stock;

  (iii)   the election or appointment as director representing a majority of the
Company’s Board of Directors of persons not endorsed by a majority of the
members of the Company’s Board of Directors prior to their respective election
or appointment; or

  (iv)   the acquisition of assets of the Company by any person or persons
acting as a group within any 12-month period representing at least 40% of the
total gross fair market value of all assets of the Company immediately prior to
such acquisition.

Notwithstanding the foregoing, no such transaction or series of transactions
shall be deemed a “Change of Control” for purposes of this Agreement unless it
constitutes a change in the ownership or effective control of the Company, or a
change in the ownership or substantial portion of the assets of the Company,
within the meaning of Treasury Regulation §1.409A-3(i)(5).

 

6



--------------------------------------------------------------------------------



 



In order to implement the provisions of this Section 11.e., in connection with
any Change of Control, the Company shall, as a condition thereto: (i) either (a)
accelerate the vesting of all unvested stock options as of the date of the
Change of Control or (b) cause the Buyer to either assume all stock options held
by the Employee immediately prior to the Change of Control or grant equivalent
substitute options containing substantially the same terms; (ii) cause the Buyer
to assume all other equity awards granted under the Company’s Amended and
Restated 2003 Equity Incentive Plan and held by the Employee immediately prior
to the Change of Control; and (iii) take or cause the Buyer to take all such
actions as is necessary with respect to equity awards held by the Employee on
the date of the Change of Control, upon the first occurrence of any Trigger
Event, to cause all unvested options to become exercisable, to cause all
restrictions on any restricted stock or restricted stock units to lapse and to
cause all conditions applicable to any long-term performance awards or
performance shares to be terminated. The Company shall not otherwise take any
action that would cause any equity awards held by the Employee that are not then
exercisable or that are then subject to any restrictions or conditions to
terminate prior to the Change of Control or Trigger Event, as otherwise
permitted by the Company’s Amended and Restated 2003 Equity Incentive Plan or as
may be permitted by the Buyer’s stock option plan, respectively.

12.   MISCELLANEOUS

  a.   This Agreement and any disputes arising herefrom shall be governed by
Pennsylvania law.

  b.   In the event that any provision of this Agreement is held to be invalid
or unenforceable for any reason, including without limitation the geographic or
business scope or duration thereof, this Agreement shall be construed as if such
provision had been more narrowly drawn so as not to be invalid or unenforceable.

  c.   This Agreement supersedes all prior agreements, arrangements, and
understandings, written or oral, relating to the subject matter, including
without limitation the Management Employment Agreement dated August 20, 2004
between the Company and Employee, as amended by Amendment No. 1 to Management
Employment Agreement effective March 17, 2010 between the Company and Employee.

 

7



--------------------------------------------------------------------------------



 



  d.   The failure of either party at any time or times to require performance
of any provision hereof shall in no way affect the right at a later time to
enforce the same. No waiver by either party of any condition or of the breach by
the other of any term or covenant contained in this Agreement shall be effective
unless in writing and signed by the aggrieved party. A waiver by a party hereto
in any one or more instances shall not be deemed or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition, or of the breach of any other term or covenant set forth in this
Agreement.

  e.   Any notice required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been given when delivered in person,
sent by certified mail, postage prepaid, or delivered by a nationally recognized
overnight delivery service addressed, if to the Company at 1818 Market Street,
10th Floor, Philadelphia, PA 19103 Attn: Chairman and if to the Employee, at the
address of his personal residence as maintained in the Company’s records.

                    Employee:   eResearchTechnology, Inc.  
 
                  /s/ Jeffrey S. Litwin   By:   /s/ Elam M. Hitchner III        
     
Name:
  Jeffrey S. Litwin       Name:   Elam M. Hitchner III  
 
          Title:   Chairman  
 
                  Date: May 1, 2011   Date: May 1, 2011  

 

8